UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

CEDRIC PARTEE a/k/a WEBB,

                      Plaintiff,                                  Civil Action No.
                                                                  5:19-CV-0417 (TJM/DEP)
       v.

THE CITY OF SYRACUSE, et al.,

                Defendants
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                      DECISION & ORDER

I.     INTRODUCTION

       This pro se action brought pursuant to 42 U.S.C. § 1983 was referred to the Hon.

David E. Peebles, Chief United States Magistrate Judge. In his May 23, 2019 Order,

Report, and Recommendation [Dkt. No. 6], Magistrate Judge Peebles recommends that

plaintiff's complaint [Dkt. No. 1] be accepted for filing only with respect to plaintiff's Fourth

Amendment claim against defendant Cowan, but that plaintiff's remaining claims, asserted

against all other defendants named in this action, be dismissed with leave to replead within

thirty days of any decision adopting the report. Plaintiff did not file objections to the Order,

Report, and Recommendation, and the time to do so has expired.

II.    DISCUSSION

       After examining the record, this Court has determined that the Order, Report, and


                                                 1
Recommendation is not subject to attack for plain error or manifest injustice.

III.   CONCLUSION

       Accordingly, the Court ACCEPTS and ADOPTS the Order, Report, and

Recommendation [Dkt. No. 6] for the reasons stated therein. Thus, it is hereby

       ORDERED that plaintiff's complaint [Dkt. No. 1] is accepted for filing only with

respect to plaintiff's Fourth Amendment claim against defendant Cowan. Plaintiff's

remaining claims, asserted against all other defendants named in this action, are

DISMISSED with leave to replead by filing an amended complaint within thirty (30) days

of this Decision and Order.

       Plaintiff is advised that an amended complaint supersedes in all respects the prior

pleading. Therefore, if plaintiff files an amended complaint, he must properly allege in the

amended complaint all factual bases for all claims asserted therein, and the amended

complaint must be in compliance with Rules 8 and 10 of the Federal Rules of Civil

Procedure.

IT IS SO ORDERED.

Dated:June 26, 2019




                                              2
